[exhibit101sunsetgardnerl001.jpg]
LOAN MODIFICATION AGREEMENT This Loan Modification Agreement (hereinafter “the
Agreement”) is made August 22, 2019, by and between SUNSET & GARDNER INVESTORS
LLC, a Colorado limited liability company (hereinafter “Borrower”) and LONE OAK
FUND, LLC, a California limited liability company (hereinafter “Lender”) with
respect to the following: RECITALS A. On October 26, 2018, Lender funded a loan
(the “Loan”) to Borrower in the original principal amount of $8,700,000.00. B.
The Loan is evidenced by that certain Promissory Note dated October 1$, 201$,
executed by Borrower and payable to Lender in the principal sum of $8,700,000.00
(the “Note”). The Note is secured by a Deed of Trust with Absolute Assignment of
Leases and Rents, Security Agreement and Fixture Filing dated October 18, 2018,
executed by Borrower as Trustor for the benefit of Lender as Beneficiary, and
recorded on October 29, 2018 as Instrument No. 2018109415$ in Official Records
of Los Angeles County, California (the “Deed of Trust”). The Deed of Trust
presently encumbers that certain real property (the “Mortgaged Property”)
situated in the City of Los Angeles, County of Los Angeles, State of California,
described as follows: PARCEL 1: (PARCEL NO. 5550-013-022) THAT PORTION OF THE”
LOS ANGELES AND PACIFIC RAILWAY, 35 FEET WIDE”, AS SHOWN ON PLAT OF “A,
GARDNER’S WEST OF HOLLYWOOD SUBDIVISION”, IN THE CITY OF LOS ANGELES, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1 PAGE 20 OF MAPS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT IN THE WESTERLY LINE OF LOT 2 OF SAID “A”, GARDNER’S WEST
OF HOLLYWOOD SUBDIVISION”, DISTANT NORTHERLY THEREON 122.90 FEET FROM THE
SOUTHWESTERLY CORNER OF SAID LOT; THENCE EASTERLY ALONG A LINE DRAWN PARALLEL
WITH THE NORTHERLY LINE OF THE LOT TO THE INTERSECTION OF SAID PARALLEL LINE
WITH THE NORTHWESTERLY LINE OF THE SAID LOS ANGELES AND PACIFIC RAILWAY AND THE
TRUE POINT OF BEGINNING; THENCE NORTHEASTERLY Borrower Initials



--------------------------------------------------------------------------------



 
[exhibit101sunsetgardnerl002.jpg]
__________________ ALONG THE SAID NORTHWESTERLY LINE TO A LINE PARALLEL WITH AND
50.00 FEET SOUTHERLY MEASURED AT RIGHT ANGLES FROM THE SOUTHERLY LINE OF THE
LAND CONVEYED TO THE LOS ANGELES CITY SCHOOL DISTRICT OF LOS ANGELES COUNTY, BY
DEED RECORDED IN BOOK 3510 PAGE 287, OF OFFICIAL RECORDS; THENCE SOUTHEASTERLY
ALONG A LINE DRAWN AT RIGHT ANGLES FROM SAID NORTHWESTERLY LINE TO THE
CENTERLINE OF SAID RAILWAY; THENCE SOUTHWESTERLY ALONG SAID CENTERLINE TO A LINE
DRAWN AT RIGHT ANGLES FROM SAID NORTHWESTERLY LINE AND WHICH PASSES THROUGH THE
TRUE POINT OF BEGINNING;THENCE NORTHWESTERLY THEREON TO THE SAID TRUE POINT OF
BEGINNING. PARCEL 2: (PARCEL NO. 5550-013-019) THAT PORTION OF THE LOS ANGELES
AND PACIFIC RAILWAY, 35 FEET WIDE, AS SHOWN ON PLAT OF”A GARDNER’S WEST OF
HOLLYWOOD SUBDIVISION”, IN THE CITY OF LOS ANGELES, COUNTY Of LOS ANGELES, STATE
OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1 PAGE 20 OF MAPS, IN THE OFFICE OF
THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS: BEGINNING AT THE
SOUTHWEST CORNER OF LOT 2 OF SAID “A, GARDNER’S WEST OF HOLLYWOOD SUBDIVISION”;
THENCE NORTH ALONG THE WEST LINE OF SAID LOT, A DISTANCE OF 122.90 FEET;THENCE
EAST PARALLEL WITH THE SOUTH LINE Of SAID LOT TO THE NORTHWESTERLY LINE OF SAID
LOS ANGELES AND PACIFIC RAILWAY AND THE TRUE POINT OF BEGINNING; THENCE
SOUTHEASTERLY ALONG A LINE DRAWN AT RIGHT ANGLES TO SAID NORTHWESTERLY LINE TO
THE CENTERLINE OF SAID RAILWAY; THENCE SOUTHWESTERLY ALONG SAID CENTERLINE TO
THE EASTERLY PROLONGATION OF THE SOUTH LINE OF SAID LOT 2; THENCE WESTERLY ALONG
SAID PROLONGATION TO THE NORTHWESTERLY LINE OF SAID RAILWAY; THENCE
NORTHEASTERLY ALONG SAID NORTHWESTERLY LINE TO THE TRUE POINT Of BEGINNING.
PARCEL 3: (PARCEL NO. 5550-013-015) THAT PORTION OF LOT 2 OF “A, GARDNER’S WEST
OF HOLLYWOOD SUBDIVISION”, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1 PAGE 20 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS: BEGINNING AT
THE SOUTHWEST CORNER OF SAID LOT; THENCE NORTH ALONG THE WEST LINE OF SAID LOT,
122.90 FEET; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID LOT TO A POINT IN
THE NORTHWESTERLY LINE OF LOS ANGELES AND PACIFIC RAILWAY RIGHT Of WAY; THENCE
IN A SOUTHWESTERLY DIRECTION ALONG THE NORTHWESTERLY LINE OF SAID RIGHT OF WAY
TO THE SOUTHEAST CORNER OF SAID LOT; THENCE WEST ALONG THE SOUTH LINE OF SAID
LOT TO THE POINT OF BEGINNING. PARCEL 4: (PARCEL NO. 5550-013-014) THAT PORTION
Of LOT 2 OF “A, GARDNER’S WEST OF HOLLYWOOD SUBDIVISION”, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK
1,PAGE 20 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS: 2 Borrower Initials



--------------------------------------------------------------------------------



 
[exhibit101sunsetgardnerl003.jpg]
____________________ BEG[NI\TING AT A POINT IN THE WESTERLY LINE OF LOT 2,
DISTANT NORTHERLY THEREON, 122.90 FEET FROM THE SOUTHWESTERLY CORNER OF SAID
LOT; THENCE FROM SAID POINT Of BEGINNING, EASTERLY ALONG A LINE DRAWN PARALLEL
WITH THE NORTHERLY LINE OF SAID LOT TO THE INTERSECTION Of SAID PARALLEL WITH
THE WESTERLY LINE OF THE RIGHT OF WAY OF THE PACIFIC ELECTRIC RAILROAD; THENCE
NORTHEASTERLY ALONG SAID WESTERLY LINE OF SAID RIGHT OF WAY TO ITS INTERSECTION
WITH A LINE DRAWN PARALLEL WITH AND DISTANT 50 FEET SOUTHERLY AT RIGHTS ANGLES
FROM THE SOUTHERLY LINE Of THE LAND CONVEYED TO THE LOS ANGELES CITY SCHOOL
DISTRICT OF LOS ANGELES COUNTY, BY DEED RECORDED IN BOOK 3510, PAGE 287, OF
OFFICIAL RECORDS OF SAID COUNTY; THENCE WESTERLY ALONG SAID LAST MENTIONED
PARALLEL LINE TO A POINT IN THE WESTERLY LINE OF SAID LOT 2; THENCE SOUTHERLY
ALONG SAID WESTERLY LINE 80 FEET, MORE OR LESS, TO THE POINT Of BEGINNING.
PARCEL 5: (PARCEL NO. 5550-013-021) THAT STRIP OF LAND (THE “STRIP”),
THIRTY-FIVE FEET (35’) WIDE, MARKED “LOS ANGELES PACIFIC RAILWAY” BEING A PART
Of SECTION 9, TOWNSHIP 1 SOUTH, RANGE 14 WEST, SAN BERNARDINO BASE AND MERIDIAN
AND SHOWN AS EXTENDING NORTHEAST FROM THE NORTH LINE Of SUNSET BOULEVARD TO THE
WEST LINE OF VISTA STREET ON THE MAP OF A. GARDNER’S WEST OF HOLLYWOOD
SUBDIVISION, RECORDED IN BOOK 1, PAGE 20 OF MAPS, [N THE OFFICE OF THE COUNTY
RECORDER OF LOS ANGELES, STATE OF CALIFORNIA, AND ON THE MAP OF A. GARDNER TRACT
RECORDED IN BOOK 6, PAGE 107 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY BEING A RESUBDIVISION OF LOTS 1,3, AND 4 OF A. GARDNER’S WEST OF
HOLLYWOOD SUBDIVISION AS RECORDED IN MAP BOOK I, PAGE 20 OF MAPS. EXCEPTING
THEREFROM THAT PORTION OF THE “LOS ANGELES PACIFIC RAILWAY” STRIP OF LAND (35
FEET WIDE) A SHOWN ON THE MAP OF A GARDNER TRACT, IN THE CITY OF LOS
ANGELES,COUNTY Of LOS ANGELES, STATE OF CALIFORNIA, RECORDED IN BOOK 6, PAGE 107
OF MAPS, IN THE OFFICE OF THE COUNTY RECORDED OF SAID COUNTY. DESCRIBED AS
FOLLOWS: BEGINNING AT THE MOST WESTERLY CORNER Of LOT 1, IN BLOCK 1 OF SAID A.
GARDNER TRACT; THENCE EASTERLY ALONG THE SOUTHERLY LINE OF SAID LOT I A DISTANCE
OF 110.92 FEET;THENCE NORTHERLY ALONG A LINE DRAWN AT RIGHT ANGLES TO SAID
SOUTHERLY LINE, TO THE SOUTHEASTERLY LINE Of SAID “LOS ANGELES PACIFIC RAILWAY”
STRIP Of LAND (35 FEET WIDE)AND THE TRUE POINT OF BEGINNING; THENCE
NORTHWESTERLY ALONG A LINE DRAWN AT RIGHT ANGLES TO SAID SOUTHEASTERLY LINE, TO
THE CENTERLINE OF SAID STRIP OF LAND; THENCE NORTHEASTERLY ALONG SAID CENTER
LINE TO LINE DRAWN AT RIGHT ANGLES TO SAID SOUTHEASTERLY LINE FROM THE MOST
NORTHERLY CORNER OF SAID LOT I; THENCE SOUTHEASTERLY ALONG SAID LINE SO DRAWN,
TO SAID MOST NORTHERLY CORNER; THENCE SOUTHWESTERLY ALONG SAID SOUTHEASTERLY
LINE OF SAID STRIP OF LAND TO THE TRUE POINT OF BEGINNING. ALSO EXCEPTING
THEREFROM THAT PORTION OF THE “LOS ANGELES AND PACIFIC RAILWAY, 35 FEET WIDE”,
AS SHOWN ON PLAT OF “A. GARDNER’S WEST OF HOLLYWOOD SUBDIVISION”, IN THE CITY OF
LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED [N
BOOK 1, PAGE 20 OF MAPS, IN THE OFFICE Of THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS: 3 Borrower Initials



--------------------------------------------------------------------------------



 
[exhibit101sunsetgardnerl004.jpg]
________________ BEGINNING AT A POINT IN THE WESTERLY LINE OF LOT 2 OF SAID A.
GARDNER’S WEST OF HOLLYWOOD SUBDIVISION, DISTANT NORTHERLY THEREON 122.90 FEET
FROM THE SOUTHWESTERLY CORNER OF SAID LOT; THENCE EASTERLY ALONG A LINE DRAWN
PARALLEL WITH THE NORTHERLY LINE OF THE LOT, TO THE [NTERSECTION OF SAID
PARALLEL WITH THE NORTHWESTERLY LINE OF THE SAID LOS ANGELES AND PACIFIC RAILWAY
AND THE TRUE POINT OF BEGINNING; THENCE NORTHEASTERLY ALONG THE SAID
NORTHWESTERLY LINE TO A LINE PARALLEL WITH AND 50.00 FEET SOUTHERLY, MEASURED AT
RIGHT ANGLES, FROM THE SOUTHERLY LINE OF THE LAND CONVEYED TO THE LOS ANGELES
CITY SCHOOL DISTRICT OF LOS ANGELES COUNTY BY DEED RECORDED IN BOOK 3510, PAGE
287 Of OFFICIAL RECORDS; THENCE SOUTHEASTERLY ALONG A LINE DRAWN AT RIGHT ANGLES
FROM SAID NORTHWESTERLY LINE TO THE CENTER LINE OF SAID RAILWAY; THENCE
SOUTHWESTERLY ALONG SAID CENTER LINE TO A LINE DRAWN AT RIGHT ANGLES FROM SAID
NORTHWESTERLY LINE AND WHICH PASSES THROUGH THE TRUE POINT OF BEGINNING; THENCE
NORTHWESTERLY THEREON TO THE SAID TRUE POINT OF BEGINNING. ALSO EXCEPTING
THEREFROM THAT PORTION OF THE LOS ANGELES AND PACIFIC RAILWAY, 35 FEET WIDE, AS
SHOWN ON PLAT OF “A. GARDNER’S WEST OF HOLLYWOOD SUBDIVISION”, IN THE CITY OF
LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
BOOK 1.PAGE 20 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS: BEGINNING AT THE SOUTHWEST CORNER OF LOT 2 Of SAID “A,
GARDNER’S WEST Of HOLLYWOOD SUBDIVISION”; THENCE NORTH ALONG THE WEST LINE OF
SAID LOT, A DISTANCE OF 122.90 FEET;THENCE EAST PARALLEL WITH THE SOUTH LINE Of
SAID LOT TO THE NORTHWESTERLY LINE Of SAID LOS ANGELES AND PACIFIC RAILWAY AND
THE TRUE POINT OF BEGINNING; THENCE SOUTHEASTERLY ALONG A LINE DRAWN AT RIGHT
ANGLES TO SAID NORTHWESTERLY LINE TO THE CENTER LINE OF SAID RAILWAY; THENCE
SOUTHWESTERLY ALONG SAID CENTER LINE TO THE EASTERLY PROLONGATION OF THE SOUTH
LINE OF SAID LOT 2: THENCE WESTERLY ALONG SAID PROLONGATION TO THE NORTHWESTERLY
LINE OF SAID RAILWAY; THENCE NORTHEASTERLY ALONG SAID NORTHWESTERLY LINE TO THE
TRUE POINT OF BEGINNING. ALSO EXCEPTING THEREFROM THAT PORTION OF THE LOS
ANGELES AND PACIFIC RAILWAY, 35 FEET WIDE, AS SHOWN ON PLAT Of “A. GARDNER’S
WEST Of HOLLYWOOD SUBDIVISION”, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE Of CALIFORNIA, AS PER MAP RECORDED IN BOOK 1,PAGE 20 OF MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:
BEGINNING AT THE MOST WESTERLY CORNER OF LOT 1 OF SAID “A. GARDNER’S WEST OF
HOLLYWOOD SUBDIVISION”; THENCE EASTERLY ALONG THE SOUTH LINE OF SAID LOT 1, A
DISTANCE OF 60.92 FEET; THENCE NORTHERLY ALONG, A LINE DRAWN AT RIGHT ANGLES TO
SAID SOUTH LINE TO THE SOUTHEASTERLY LINE OF SAID LOS ANGELES AND PACIFIC
RAILWAY AND THE TRUE POINT OF BEGINNING; THENCE NORTHWESTERLY ALONG A LINE DRAWN
AT RIGHT ANGLES TO SAID SOUTHEASTERLY LINE, TO THE CENTER LINE OF SAID RAILWAY;
THENCE SOUTHWESTERLY ALONG SAID CENTER LINE TO THE WESTERLY PROLONGATION OF THE
SOUTH LINE Of SAID LOT I; THENCE EASTERLY ALONG SAID PROLONGATION TO THE
SOUTHEASTERLY LINE OF SAID RAILWAY; THENCE NORTHEASTERLY ALONG SAID
SOUTHEASTERLY LINE TO THE TRUE POINT Of BEGINNING. 4 Borrower Initials



--------------------------------------------------------------------------------



 
[exhibit101sunsetgardnerl005.jpg]
_____________________ ALSO EXCEPT THAT PORTION LYING WITHIN PARCEL MAP L.A. NO.
2005-7700, FILED [N BOOK 362 PAGES 34 AND 35 OF PARCEL MAPS OF SAID COUNTY.
PARCEL 6: (PARCEL NO. 5550-013-001) THAT PORTION OF LOT I IN BLOCK OF A. GARDNER
TRACT, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
AS PER MAP RECORDED IN BOOK 6, PAGE 107 OF MAPS, [N THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY, LYING WESTERLY OF A LINE EXTENDING NORTHERLY AT RIGHT
ANGLES FROM THE SOUTH LINE OF SAID LOT 1FROM A POINT iN SAID SOUTH LINE THAT IS
DISTANT EASTERLY 60.92 FEET FROM THE MOST WESTERLY CORNER OF SAID LOT. PARCEL 7:
AN EASEMENT TO BE USED IN COMMON WITH OTHERS FOR WALKWAY PURPOSES, OVER THE
EASTERLY 5 FEET Of THAT PORTION Of LOT 1 IN BLOCK 1 Of A. GARDNER TRACT, IN THE
CITY OF LOS ANGELES, AS PER MAP RECORDED IN BOOK 6, PAGE 107 OF SAID MAP
RECORDS, LYING WESTERLY OF A LINE EXTENDING NORTHERLY AT RIGHT ANGLES FROM THE
SOUTH LINE OF SAID LOT 1 FROM A POINT IN SAID SOUTH LINE THAT IS DISTANT
EASTERLY 65.92 FEET FROM THE MOST WESTERLY CORNER OF SAID LOT. PARCEL 8: (PARCEL
NO. 5550-013-020) THAT PORTION OF THE LOS ANGELES AND PACIFIC RAILWAY, 35 FEET
WIDE, AS SHOWN ON PLAT OF “A. GARNER’S WEST OF HOLLYWOOD SUBDIVISION”, IN THE
CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
RECORDED IN BOOK 1, PAGE 20 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, DESCRIBED AS FOLLOWS: BEGINNING AT THE MOST WESTERLY CORNER OF LOT
1OF SAID “A. GARDNER’S WEST OF HOLLYWOOD SUBDIVISION”; THENCE EASTERLY ALONG THE
SOUTH LINE Of SAID LOT I, A DISTANCE Of 60.92 FEET; THENCE NORTHERLY ALONG A
LINE DRAWN AT RIGHT ANGLES TO SAID SOUTH LINE, TO THE SOUTHEASTERLY LINE OF SAID
LOS ANGELES AND PACIFIC RAILWAY AND THE TRUE POINT OF BEGINNING; THENCE
NORTHWESTERLY ALONG A LINE DRAWN AT RIGHT ANGLES TO SAID SOUTHEASTERLY LINE, TO
THE CENTER LINE OF SAID RAILWAY; THENCE SOUTHWESTERLY ALONG SAID CENTER LINE TO
THE WESTERLY PROLONGATION OF THE SOUTH LINE OF SAID LOT 1; THENCE EASTERLY ALONG
SAID PROLONGATION TO THE SOUTHEASTERLY LINE OF SAID RAILWAY; THENCE
NORTHEASTERLY ALONG SAID SOUTHEASTERLY LINE TO THE TRUE POINT Of BEGINNING. C.
As used herein, the term “Loan Documents” means the Note, Deed of Trust, the
Real Property Loan Agreement and Escrow Instructions dated October 18, 201$,
Assignment of Plans and Permits, and any other documents executed in connection
with the Loan. D. The current outstanding principal balance is $8,700,000.00. 5
Borrower Initials



--------------------------------------------------------------------------------



 
[exhibit101sunsetgardnerl006.jpg]
_ E. Borrower has requested an extension of the Maturity Date (as defined in the
Loan Documents), and Lender is willing to grant an extension of the Maturity
Date upon the terms and conditions set forth in this Agreement. AGREEMENT NOW,
THEREFORE, it is agreed as follows: 1. Incorporation of Recitals. The Recitals
set forth above are true and correct. 2. Affirmation of Loan and Release.
Borrower reaffirms all of its obligations under the Loan Documents, and Borrower
acknowledges that it has no claims, offsets or defenses with respect to the
payment of sums due under the Loan Documents. 3. Amendment of Loan Documents.
The Loan Documents are hereby amended in the following particulars only: (a)
MATURITY DATE: The Maturity Date as set forth in the Note and all other Loan
Documents is changed to October 31, 2020. (b) INTEREST RATE: Borrower shall pay
interest on the unpaid principal balance of the Loan from and including November
1, 2019 until paid, at the rate of SIX and FIVE TENTHS per cent (6.50%) per
annum, payable interest only, or more, monthly, continuing up to and including
October 31, 2020, when the balance of principal and interest remaining unpaid
shall be due and payable. 4. Conditions Precedent to Loan Modification. Before
this Agreement becomes effective and any party becomes obligated under it, all
of the following conditions precedent shall have been satisfied at Borrower’s
sole cost and expense in a manner acceptable to Lender: (a) Lender shall have
received a fully executed original of this Agreement on or before October 16,
2019. 6 Borrower Initials



--------------------------------------------------------------------------------



 
[exhibit101sunsetgardnerl007.jpg]
__ (b) A $87,000.00 fee shall have been paid to Lone Oak Industries, Inc.
(“Extension fee”). Said Extension Fee is non-refundable. Upon execution of this
Agreement, Borrower authorizes Lender to debit $87,000.00 from Borrower’s
account (on file) in payment of said Extension fee. 5. Lender Without Cost.
Lender shall be without cost or expense in this transaction, and Borrower shall
reimburse Lender for any costs or fees incurred in connection with this
Amendment. 6. No Prejudice. This Agreement shall not prejudice any rights or
remedies of Lender under the Loan Documents. 7. Loan Documents. Except as
specifically hereby amended, the Loan Documents shall remain unaffected by this
Agreement and all such documents shall remain in full force and effect. Nothing
in this Agreement shall impair the priority of the lien of the Deed of Trust,
which as hereby amended shall remain one deed of trust with one power of sale,
creating a first Lien encumbering the Property. 8. General Release. In
consideration of, among other things, the forbearance provided herein, Borrower
and each of their heirs, assigns, successors, representatives and affiliated
corporations, partnerships, companies, associations, entities and persons
release Lender and any parent, subsidiary and affiliated corporations and
entities, owners, shareholders, directors, officers, employees, partners,
members, managers, agents, attorneys and representatives from any and all actual
or potential claims, obligations, debts and causes of action of any kind or
nature whatsoever, direct or indirect, whether known or unknown, anticipated,
suspected, fixed, conditional, or contingent that in any way relate to the Loan
Documents or the Action through the date of this Agreement, excepting only
claims arising from a breach of this Agreement. This release is meant to address
and settle all claims known or unknown that exist by Borrower against Lender. 7
Borrower Initials



--------------------------------------------------------------------------------



 
[exhibit101sunsetgardnerl008.jpg]
____ Borrower expressly waives any provisions of application law in the State of
California that contemplates otherwise. Borrower acknowledges that they have
been advised by legal counsel and is familiar with the provisions of California
Civil Code Section 1542, which provides as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at tite time of executing this release, which if known by him or her
must have materially affected his or her settlement with the debtor.” Being
aware of this code section, Borrower expressly waives and relinquishes all
rights and benefits which he may have thereunder as well as under any other
statute or common law principle of similar effect and that the releases provided
for in the Agreement are general releases in favor of the Lender. 9. Entire
Agreement. The Loan Documents, including this Agreement: (a) integrate all the
terms and conditions mentioned in or incidental to the Loan Documents; (b)
supersede all oral negotiations and prior and other writings with respect to
their subject matter; and (c) are intended by the parties as the final
expression of the agreement with respect to the terms and conditions set forth
in those documents and as the complete and exclusive statement of the terms
agreed to by the parties. If there is any conflict between the terms, conditions
and provisions of this Agreement and those of any other agreement or instrument,
including any of the other Loan Documents, the terms, conditions and provisions
of this Agreement shall prevail. This Agreement shall form a part of each Loan
Document, and all references to a given Loan Document shall mean that document
as hereby modified. 10. Counterparts. This Agreement and any attached consents
requiring signatures may be executed in counterparts, and all counterparts shall
constitute but one and the same document. 11. Miscellaneous. If any court of
competent jurisdiction determines any provision of this Agreement or any of the
other Loan Documents to be invalid, illegal or unenforceable, that portion shall
be deemed severed from the rest, which shall remain in full force and effect as
though 8 Borrower Initials



--------------------------------------------------------------------------------



 
[exhibit101sunsetgardnerl009.jpg]
__________________ the invalid, illegal or unenforceable portion had never been
a part of the Loan Documents, unless to do so would materially impair the rights
of Lender. This Agreement shall be governed by the laws of the State of
California. Executed as of the date first above written at Los Angeles,
California. BORROWER: SUNSET & GARDNER INVESTORS LLC, a Colorado limited
liability company By: SUNSET & GARDNER LA LLC, a Colorado limited liability
company, Manager By__ William R. Rothacker, Manager LENDER: LONE OAK FUND, LLC,
a California limited liability company By: LONE OAK INDUSTRIES [NC., a
California corporation, Manager A. Rothstein, President 9 Borrower Initials



--------------------------------------------------------------------------------



 